Title: From Thomas Jefferson to Levi Lincoln, 13 December 1802
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Th: Jefferson to mr Lincoln.
            Dec. 13. 1802.
          
          Will you be so good as to satisfy yourself and advise me on the following persons?
           Samuel Whittermore Surveyor & Inspector of Gloster to be removed and Zachariah Stevens to be put in his place. he is recommended by Capt Crowninshield.
           Nath. F. Fosdick Collector of Portland to be removed, and who to be put in his place? 
          Would it do good or harm at Boston for mr Bradford the marshal of Massachusets to be indirectly informed that the neutrality of his own conduct in the late election (which is all that is desired) is known and approved at Washington; but that his deputies, or some of them have been active in support of that party whose object is to overturn the present order of things? that it will not be permitted that the influence of the National offices shall be used to oppose the National will; & that it is expected from his candor that he will immediately remove such deputies as have done any thing more than give their own vote in support of the opposition at the late election, & appoint others who concur in sentiment with the government. 
          health & friendly salutations. 
          What sort of a lawyer is Genl. Lyman. there is a vacancy in Indiana.
        